Citation Nr: 0910637	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a left hip disorder.

2. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from November 1986 to November 
1992, in the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for a left hip condition 
and for a right knee condition.  The Board notes that the 
Veteran had also perfected an appeal regarding a claim for 
service connection for removal of two cysts on the back.  By 
October 2008 rating decision, the RO granted service 
connection and a 0 percent evaluation for removal of two 
cysts on the back.  That is considered a complete grant of 
the benefit sought at that time, and therefore that issue is 
not before the Board. 

In January 2009 the Veteran testified at a videoconference 
hearing at the RO, before the undersigned Veterans Law Judge 
sitting in Washington, D.C.  A transcript is of record.


FINDINGS OF FACT

1.  On his enlistment examination, the Veteran reported he 
undergone hip surgery prior to service, and an X-ray showed a 
history of old slipped capital epiphysis which was healed.  

2.  The competent and probative evidence preponderates 
against a finding that the Veteran's pre-existing left hip 
abnormality permanently increased in severity as a result of 
military service, nor was a separate left hip disability 
incurred in service.  

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has a right 
knee disorder which is causally or etiologically related to 
his active service.

CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A.§§ 1110, 1111, 1113, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A.§§ 1110, 1113 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in April 2003 and May 2006 which 
fully addressed the notice elements.  These letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Finally, the Board notes that in the May 2006, the 
Veteran was informed of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board notes that the Veteran was scheduled for a VA 
examination to determine whether he has a left hip disorder 
that was aggravated in service.  Although he failed to report 
for the examination, the VA examiner nonetheless rendered a 
medical opinion, discussed below. 

With regard to the claim for service connection for a right 
knee disorder, the Board notes that a VA examination was not 
scheduled for that issue.  Pursuant to 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  With 
regard to the claim for service connection, there is 
competent medical evidence of a current right knee 
disability, and the Veteran and his shipmate have reported 
that he bruised his right knee in a slip and fall in service.  
There is, however, no competent evidence of record (other 
than the veteran's lay assertions) showing that a right knee 
disability may be related to service.  On the contrary, the 
evidence shows that he sustained an on-the-job right knee 
injury in 2002 (10 years after service) and that was the 
first time, post-service, he needed treatment for his right 
knee.  Moreover, although the Veteran has contended that his 
right knee disability was incurred in service, his lay 
statements alone are not competent evidence to support a 
finding on a medical question (such as diagnosis or etiology) 
requiring special experience or special knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

VA has satisfied its duty to assist the Veteran in the 
development of the claims.  The RO has obtained the Veteran's 
private medical records, and a VA examination was scheduled.  
In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

Service treatment records (STRs) show that on a Report of 
Medical History completed by the Veteran in May 1986, he 
reported having a bone, joint, other deformity.  He described 
hip surgery in 1977, at age 13, to have a pin placed in his 
hip, and said the pin had been surgically removed in 1980.  
On enlistment examination in December 1986, the examiner 
noted that the Veteran was status-post 1997 in situ pinning, 
with Steinmann pins, for a slipped capital epiphysis of the 
left hip.  An X-ray of the left hip showed findings 
compatible with history of old slipped capital epiphysis 
which is now healed.  The Veteran denied current symptoms, 
but indicated he was unable to play sports in high school 
because of his left hip condition.  On a physical examination 
in March 1988, the Veteran's lower extremities were evaluated 
as clinically normal.  On his service separation examination 
in September 1992, on a Report of Medical History, the 
Veteran responded "yes" to having or having had swollen or 
painful joints.  In the explanation portion of the Report of 
Medical History, he reported having "pain left hip 16 yrs 
ago hip operation".  On clinical evaluation, his lower 
extremities were evaluated as clinically normal.  

A private treatment from Dr. M, dated February 6, 2002, shows 
that the Veteran's chief complaint (CC) was that his right 
knee had been swollen for two days and had been injured 15 
years before.  For the history of the present illness (HPI), 
he reported a one-week history of right knee irritation and a 
one-day history of swelling and grinding when he walked.  He 
reported he had "bruised" his knee several years before, 
but without any strained ligaments or broken bones.  The 
diagnosis was right knee strain.  

A May 2002 MRI of the right knee showed low signal mass of 
the infrapatellar fat pad; nodular form of PVNS (pigmented 
villonodular synovitis) to be considered; no meniscal tear or 
other internal derangement noted; and small to moderate knee 
joint effusion.

Private treatment records from the Orthopaedic Institute show 
that the Veteran underwent arthroscopic surgery on the right 
knee in February 2003, with major synovectomy and plica 
excision, and removal of a loose body.  The post-operative 
diagnosis was pigmented villonodular synovitis, right knee, 
mild, and loose body, right knee. 

A Texas Worker's Compensation Work Status Report shows that 
the Veteran had suffered a right knee injury when he twisted 
the knee at work on February 2, 2002.  He was to return to 
work in March 2003, with restrictions through that month.

On an Application for Compensation and/or Pension received 
from the Veteran in March 2003, he reported that his left hip 
disability began in April 1987 and that his right knee 
disability began on February 5, 2002.  

Private treatment records from Dr. M show that the Veteran 
was seen in May 2003 for complaints of left hip joint pain, 
and it was noted he had a history of slipped capital femoral 
epiphysis.  A May 2003 X-ray of the left hip showed slight 
degenerative changes present, joint space maintained, no 
fracture or bony lesion identified, and benign appearing 
calcifications within the soft tissues below the greater 
trochanter which "could be related to previous trauma".  

In a September 2004 statement, a former shipmate, M.D., 
reported he was working with the Veteran in "#2 main 
machinery in the feed pump area when [the Veteran] slipped 
[and] fell, injuring his leg".  M.D. reported that the next 
day he asked the Veteran how his leg was, and the Veteran 
replied that his right knee and calf were bruised but did not 
hurt at the present time.  

In a November 2005 VA examination report, the examiner noted 
that the Veteran had failed to report for the examination.  
The examiner, however, went ahead and reviewed the claims 
file, including STRs, and provided commentary.  The diagnosis 
was slipped capital femoral epiphysis, left hip, post 
reduction and pinning prior to service (date of surgery 1977) 
with slight mal-alignment and early hip osteoarthritis.  The 
examiner noted that a slipped capital femoral epiphysis was 
in evidence on entry into active duty, without limitations 
and asymptomatic, and that reports of medical history and 
physical examination during service showed no sequelae.  The 
examiner also noted there was no evaluation or treatment for 
any left hip condition during service, and that the initial 
claim by the Veteran was filed in March 2003, more than 10 
years after service, with no evidence of any evaluation or 
treatment for the left hip subsequent to service.  The 
examiner indicted there was no documentary evidence of any 
progression of left hip symptomatology beyond normal 
progression.  The examiner then rendered the opinion that the 
Veteran's left hip condition was not aggravated beyond the 
normal progression by any incidents in service.  

In January 2009 the Veteran testified at his videoconference 
hearing that before service, at 11 years old, he had 
undergone surgery to put pins in his hip to fix a slipped 
epiphysis, and that two years later the pins were removed.  
He claimed he had no problems with his left hip after that, 
until his final year of service.  He testified that his left 
hip was aggravated in service because of his job in the Navy, 
which required him to work in the engine room, climb up and 
down ladders, and do a lot of manual labor.  He testified 
that after service he had knee surgery and was asked about a 
prior injury.  He claimed that in service the deck in the 
engine room was slippery and he was always slipping and 
falling, and that one time he hit his knee and bruised it, 
but did not seek medical attention because he was not in 
pain.  He testified that after service while working at the 
Post Office he took a step down and felt pain in his knee.  
He continued by saying he then went to a doctor, who 
diagnosed synovitis.  

III.  Analysis

A.  General Law for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. 
March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  

B.  Service Connection for Left Hip Disorder, by Aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  Mere 
history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation of 
that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Independent 
medical evidence is needed to support a finding that the pre-
existing disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt, supra.

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and 

unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VA may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the pre-existing condition. 38 U.S.C.A. § 
1153.  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027- 
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2008)). As noted above, the amended regulation requires that 
VA, rather than the claimant, bear the burden of proving that 
the disability at issue pre-existed entry into service, and 
that the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant (although in this 
case there is no dispute as the existence of the pre-service 
condition).

The Veteran contends that, although he had a left hip 
condition that pre-existed service, he had no problems with 
his left hip upon entry into service; rather, he claims that 
his left hip problems started in his last year of service.  


In this case, the Board must first determine whether the 
presumption of soundness applies.  At the time of his 
enlistment, it was noted that the Veteran had prior surgery 
on his left hip, and an X-ray of the left hip showed findings 
compatible with history of old slipped capital epiphysis 
which was healed.  Thus a left hip disorder was noted at 
service entrance, and the presumption of soundness does not 
apply.  Because a left hip disorder was noted at enlistment, 
the issue of whether the veteran's left hip disorder was 
aggravated during service must be addressed.  

Review of the record does not support a finding that the 
veteran's left hip disorder was aggravated during service.  
While his STRs show that on examinations the Veteran reported 
a history of left hip surgery, at no time during service did 
he complain of, or receive treatment for, any left hip 
problem.  At his separation examination, no left hip 
disorder, problems, or complaints were noted.  After service, 
the Veteran first complained of left hip pain in December 
2000, and again in 2003 and 2004.  He testified that he had 
received no other treatment for his left hip subsequent to 
service.  There is probative and persuasive medical evidence 
speaking to this issue.  In November 2005, a VA examiner 
opined that the left hip condition had not been aggravated 
beyond normal progression due to any incident of service.  
There is no competent evidence to the contrary, and no 
competent evidence showing that the left hip disorder 
increased in severity during active duty.  The above opinion 
is found to be persuasive, as it was based upon review of the 
veteran's records and was supported by specific rationale.  
With regard to the Veteran's contentions, the Board 
acknowledges that he is competent to state that he had left 
hip pain starting in the last year of service, however, his 
statements are not competent to establish that his pre-
service hearing loss underwent a permanent increase in 
severity as a result of his service.  Espiritu, supra.   

After a review of the evidence, the Board concludes that the 
Veteran's left hip disorder clearly and unmistakably pre-
existed service, that it clearly and unmistakably underwent 
no permanent increase (aggravation) during active service.  
In sum, there is no support for a grant of service connection 
for a left hip disorder.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


C.  Service Connection for a Right Knee Disorder

The Veteran contends that he currently has a right knee 
disorder as a result of a slip-and-fall injury in service 
wherein he bruised his right knee.

The Veteran does have a current right knee disability.  His 
STRs, however, are negative for any complaints or findings of 
any right knee problems.  Post-service records show that he 
first received treatment related to his right knee in 
February 2002, almost 10 years after his separation from 
service.  Moreover, the record reflects that this treatment 
resulted from a right knee injury which had occurred in 
February 2002 while he was working at the Post Office.  
Moreover, he received Worker's Compensation from the State of 
Texas, and also underwent arthroscopic knee surgery in 
February 2003.  

What is missing in this case is competent medical evidence 
linking his current right knee disability to service.  To 
that end, the Veteran has submitted no competent medical 
evidence linking his right knee disability to service.  
Private treatment records do show that the Veteran was seen 
for right knee irritation, swelling, and grinding on February 
6, 2002 (which was the day after he sustained a right knee 
injury, as noted the Texas Worker's Compensation documents), 
however, at that time he did not mention his on-the-job knee 
injury.  Rather, at that time he reported he had injured his 
knee 15 years previously, and had bruised his knee several 
years prior.  He also submitted a statement from a fellow 
shipmate, who supported the Veteran's contention that he had 
bruised his right knee in service.  

With regard to the Veteran's lay statements that he bruised 
his right knee in service and the supporting lay statements 
of his shipmate, the Board acknowledges that he and his 
shipmate are competent to report that he slipped and fell on 
his right knee in service and sustained a bruise.  However, 
with regard to any lay assertions by the Veteran or his 
shipmate that the in-service right knee injury resulted in 
the current right knee disability (as opposed to the February 
2002 on-the-job knee injury), the Board notes that there is 
no competent medical evidence of record which reasonably 
supports this assertion, and there is no indication that 
either the Veteran or his shipmate has the requisite 
knowledge of medical principles which would permit the 
rendering of an opinion regarding matters involving medical 
diagnosis or etiological cause.  Espiritu, supra. 

As noted above, lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation, but the 
diagnostic and nexus aspects as to whether a current right 
knee disability may be related to service (rather than to an 
intervening on-the-job knee injury) clearly requires the 
expertise of a medical professional, and are not susceptible 
of lay determination.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§3.159, 3.303(a); Jandreau; Buchanan; Robinson, supra.  In 
this regard, the Board notes that evidence of a prolonged 
period without medical complaint or treatment, and the amount 
of time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Without competent medical evidence linking the current right 
knee disability to service, entitlement to service connection 
is not warranted.  The preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a left hip disorder is denied.

Service connection for a right knee disorder is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


